UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1076


PATRICIA T. PATTERSON,

                Plaintiff – Appellant,

          v.

DAVID BENSON; LUTHER ELROD; THOMAS POPE; JACK LEADER; HAROLD
STALEY,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-02478-MBS)


Submitted:   June 1, 2010                     Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia T. Patterson, Appellant Pro Se.    Leslie Arlen Cotter,
Jr., Whitney Allison Smith, Mason Abram Summers, RICHARDSON,
PLOWDEN & ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patricia       T.    Patterson     appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                               We

have     reviewed       the        record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Patterson       v.    Benson,      No.   0:09-cv-02478-MBS       (D.S.C.

Dec. 18, 2009).           Additionally, we deny Patterson’s motion for

default judgment.             We dispense with oral argument because the

facts    and    legal     contentions       are    adequately      presented     in   the

materials      before     the       court   and    argument      would   not    aid   the

decisional process.

                                                                                AFFIRMED




                                             2